DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-10 are pending in this application.  
	Claims 1-8 are currently amended. 

	Claims 9-10 are new.


Response to Arguments
Applicant’s arguments, see Remarks, filed 04/19/2021, with respect to the 35 U.S.C 112(f) Claim Interpretation have been fully considered and are persuasive.  The 35 U.S.C 112(f) Claim Interpretation of Claims 1, 2, 5 and respective dependent claims has been withdrawn. 

Applicant’s arguments, see Remarks, filed 04/19/2021, with respect to the 35 U.S.C 112(b) Claim Rejection have been fully considered and are persuasive.  The 35 U.S.C 112(b) Rejection of Claim 8 has been withdrawn. 

Applicant’s arguments with respect to amended limitation(s) to claims 1-8 and have been considered but are moot because the arguments are addressed by the newly cited Furushige (US PG. Pub. 2014/0372997 A1) for claims 1 and 6-8 and the combination of Furushige (US PG. Pub. 2014/0372997 A1) in view of Kwak (US PG. Pub. 2011/0093845 A1) for claims 2-5 and 9-10 explained in the body of rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furushige (US PG. Pub. 2014/0372997 A1).

	Referring to Claim 1, Furushige teaches a setting system (See Furushige, Fig. 1, Firmware update system 10) comprising:
an image forming apparatus (See Furushige, Figs. 1-2, Par. [0028], MFP 20);	
an information processing apparatus (See Furushige, Figs. 1 and 4, Par. [0040], Firmware Update Apparatus 40); and
(See Furushige, Figs. 1-2, Par. [0035], Management Server 30) configured to manage plural versions of firmware and additional sets, wherein each of the additional sets corresponds to at least one of the plural versions of firmware (See Furushige, Fig. 5, Steps S101-S105, Par. [0050]-[0056] in FIG. 5, the control unit 35 of the management server 30 designates firmware received through the network communication unit 33, determines whether the firmware 34A of the same version as that of the firmware designated at S101 is stored in the storage unit 34, confirms the version of the firmware 34A stored in the storage unit 34, and determines that the firmware 34A of the same version as that of the firmware designated at S101 is not stored in the storage unit 34, in the case where the version of the firmware designated at S101 is different from all the versions of the firmware 34A stored in the storage unit 34 and generates, with respect to each of all the firmware 34A stored in the storage unit 34, a patch composed of difference data representing a difference of the firmware of the later version between the firmware 34A and the firmware designated, with respect to the firmware of the earlier version),
wherein the information processing apparatus (See Furushige, Figs. 1 and 4, Par. [0040], Firmware Update Apparatus 40) comprises:
a first memory (See Furushige, Fig. 4, Storage Unit 44) that stores a program (See Furushige, Par. [0042] lines 1-2, The storage unit 44 stores a firmware update program 44A); and
a first processor (See Furushige, Fig. 4, Sect. [0044], CPU of Control Unit 45) that executes the program to perform (See Furushige, Sect. [0045] lines 1-3, The control unit 45 is configured to act, by executing the firmware update program 44A stored in the storage unit 45):
specifying, based on a user’s instruction, firmware to be installed in the image forming apparatus (See Furushige, Par. [0042], the firmware update program 44A, corresponding to the software update program in the disclosure, for instructing the MFP 20 to update the firmware which may be pre-installed in the firmware update apparatus 40 in the manufacturing process thereof or additionally installed in the firmware update apparatus 40 from a recording medium such as a compact disk (CD) or a digital versatile disk (DVD) or additionally installed in the firmware update apparatus 40 through the network 11.) and an additional set to be installed in the image forming apparatus (See Furushige, Fig. 6, Step S133-S134, Par. [0063], S133, the renewed firmware reception time calculation unit 45B calculates the communication time necessary for the MFP 20 to receive the renewed firmware, based on the communication rate acquired at S133 and the size of the renewed firmware, i.e., the firmware of the latest version (S134).  Here, the renewed firmware reception time calculation unit 45B can acquire the size of the firmware of the latest version based on the firmware 44B in the storage unit 44.);
generating an instruction that describes information of the specified firmware and information of the specified additional set (See Furushige, Par. [0067], The generation time calculation unit 45E calculates, based on the processing capacity acquired at S137 and the size of the patch acquired at S135, the generation time necessary for the MFP 20 to apply the patch to the current firmware, i.e., the firmware of the version acquired at S131 thereby generating the renewed firmware, i.e., the firmware of the latest version (S138).), 
wherein the image forming apparatus (See Furushige, Figs. 1-2, Par. [0028], MFP 20) comprises:
a second processor (See Furushige, Fig. 2, CPU of Control Unit 28) that performs (See Furushige, Sect. [0032], control unit 28 includes, a central processing unit (CPU) that executes the programs stored in the ROM and RAM or the storage unit 27):
in a case where the generated instruction describes that a latest version without a version number of the firmware is specified as the firmware to be installed in the image forming apparatus and that an additional set to be installed in the image forming apparatus is specified (See Furushige, Par. [0074], The update instruction unit 45G instructs, through the network communication unit 43, the MFP 20 to update the firmware by the normal update method, in the case where the MFP 20 is determined to be incompatible with the patch at S132 or the normal update method is determined to have been selected at S140 (S141).  Here, the update instruction unit 45G adds the version information of the firmware of the latest version to the instruction made at S141.), acquiring from the server the firmware of the latest version out of versions corresponding to the specified additional set (See Furushi, Fig. 6, Steps S131, Par. [0064], the firmware of the latest version with respect to the current firmware, i.e., the firmware of the version acquired at S131, from the management server 30 through the network communication unit 43 (S135).).

	Referring to Claim 6, Furushige teaches the setting system according to claim 1 (See Furushige, Fig. 1, Firmware update system 10), wherein, if, in the specifying, a specific version is specified as the firmware to be installed in the image forming apparatus (See Furushige, Fig. 6, Step S131, Par. [0060], the update instruction unit 45G of the control unit 45 acquires the version of the current firmware of the MFP 20, i.e., the firmware 27B stored in the firmware memory region 27A, and information about whether the MFP 20 is configured to accept a patch (hereinafter, patch compatibility information), from the MFP 20 through the network communication unit 43 (S131).), the generated instruction describes information of the specific version (See Furushige, Fig. 6, Step S134, Par. [0064], In step S134, the difference data reception time calculation unit 45C acquires the firmware of the latest version with respect to the current firmware, i.e., the firmware of the version acquired at S131 from the management server 30 through the network communication unit 43 (S135) for install into MFP 20), and wherein the image forming apparatus acquires from the server the firmware of the specific version that is described in the instruction (See Furushige, Par. [0067], The generation time calculation unit 45E calculates, based on the processing capacity acquired at S137 and the size of the patch acquired at S135, the generation time necessary for the MFP 20 to apply the patch to the current firmware, i.e., the firmware of the version acquired at S131 thereby generating the renewed firmware, i.e., the firmware of the latest version (S138).).

	Referring to Claim 7, the structural elements of apparatus claim 1 perform all of the steps of method claim 7.  Thus, claim 7 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 8, arguments analogous to claim 1 are applicable herein.  The non-transitory storage medium is explicitly/inherently taught as evidenced by (See Furushige, Par. [0109], the firmware update program according to the foregoing embodiment may be recorded on a computer-readable non-transitory recording medium, for example a hard disk, a CD-ROM, a DVD-ROM, and a semiconductor memory.  In this case, the computer-readable non-transitory recording medium having the firmware update program recorded thereon constitutes an embodiment of the disclosure).


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furushige (US PG. Pub. 2014/0372997 A1) in view of Kwak (US PG. Pub. 2011/0093845 A1).

Referring to Claim 2, the combination of Furushige in view of Kwak teaches the setting system according to claim 1 (See Furushige, Fig. 1, Firmware update system 10).

Furushige fails to explicitly teach 
wherein the specified additional set to be installed in the image forming apparatus is a resource of a first display language that becomes displayable when additional set is set to the image forming apparatus.

However, Kwak teaches
wherein the specified additional set to be installed in the image forming apparatus is a resource of a first display language that becomes displayable when additional set is set to the image forming apparatus (See Kwak, Fig. 4, Par. [0084], [0090], if a message requesting information about all installable application programs corresponding to an authority information of a display apparatus, the authority information of which is already generated, the external apparatus 200 controls the confirmation unit 220 checks to confirm availability of the authority information.  If the authority information is determined to be available, a profile of the display apparatus 100 generated to correspond to the authority information is confirmed to confirm a catalogue of all installable application programs depending on each of model information, firmware information, a region/nation and a set language of the display apparatus 100.  Also, the newest version information of each application program included in the catalogue is confirmed, and the information is transmitted to the display apparatus 100.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the specified additional set to be installed in the image forming apparatus is a resource of a first display language that becomes displayable when additional set is set to the image forming apparatus.  The motivation for doing so would have been to allow a display apparatus allowing an application program to be diversified considering the model information, the firmware information, the regional information, and the set language of the display apparatus is needed.  Also, a display apparatus that allows the installed application program to be easily updated is needed (See Sect. [0005] of the Kwak reference).  Therefore, it would have been obvious to combine Furushige and Kwak to obtain the invention as specified in claim 2.
 
	Referring to Claim 3, the combination of Furushige in view of Kwak teaches the setting system according to claim 2 (See Furushige, Fig. 1, Firmware update system 10), wherein, in the specifying, if the user instructs that the latest version without the version number of the firmware is specified as the firmware to be installed in the image forming apparatus (See Furushige, Par. [0074], The update instruction unit 45G instructs, through the network communication unit 43, the MFP 20 to update the firmware by the normal update method, in the case where the MFP 20 is determined to be incompatible with the patch at S132 or the normal update method is determined to have been selected at S140 (S141).  Here, the update instruction unit 45G adds the version information of the firmware of the latest version to the instruction made at S141.). 

Furushige fails to explicitly teach 
the first processor displays a screen that indicates combinations of display languages corresponding to the plural versions of the firmware, and 
wherein the displayed screen prompts selection of one or a plurality of display languages from a set of the combinations.
However, Kwak teaches
the first processor displays a screen that indicates combinations of display languages corresponding to the plural versions of the firmware (See Kwak, Fig. 2, Par. [0076], the control unit 250 may control the communication unit 210 to transmit to the display apparatus 100 information about the type, the size, the name, version information, etc. of all installable application programs, firmware information, a region or a nation and display languages used by the display apparatus).
wherein the displayed screen prompts selection of one or a plurality of display languages from a set of the combinations (See Kwak, Sect. [0084], If the display apparatus 100 receives the information about the newest version of the application program from the external apparatus 200, the control unit 150 of the display apparatus 100 controls the comparison unit 170 to compare the information about the newest version of the application program received from the external apparatus 200, and information about an application program currently installed in the display apparatus 10 and selects and downloads application programs to be additionally installed or to be deleted or to be updated to a new version, and executes the application program to allow a predetermined function to be performed.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate the first processor displays a screen that indicates combinations of display languages corresponding to the plural versions of the firmware, and wherein the displayed screen prompts selection of one or a plurality of display languages from a set of the combinations. The motivation for doing so would have been to allow a display apparatus allowing an application program to be diversified considering the model information, the firmware information, the regional information, and the set language of the display apparatus is needed.  Also, a display apparatus that allows the installed application program to be easily updated is needed (See Sect. [0005] of the Kwak reference).  Therefore, it would have been obvious to combine Furushige and Kwak to obtain the invention as specified in claim 3.

	Referring to Claim 4, the combination of Furushige in view of Kwak teaches the setting system according to claim 1 (See Furushige, Fig. 1, Firmware update system 10).


wherein, the image forming apparatus, when executing the instruction, displays a screen for determining whether to further add other additional set.

However, Kwak teaches
wherein, the image forming apparatus, when executing the instruction, displays a screen for determining whether to further add other additional set (See Kwak, Fig. 2, Sect. [0084], If the display apparatus 100 receives the information about the newest version of the application program from the external apparatus 200, the control unit 150 determines by selecting and downloading application programs to be additionally installed or to be deleted or to be updated to a new version, and executes the application program to allow a predetermined function to be performed.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein, the image forming apparatus, when executing the instruction, displays a screen for determining whether to further add other additional set.  The motivation for doing so would have been to allow a display apparatus allowing an application program to be diversified considering the model information, the firmware information, the regional information, and the set language of the display apparatus is needed.  Also, a display apparatus that allows the installed application program to be easily updated is needed (See Sect. [0005] of the Kwak reference).  Therefore, it would have been obvious to combine Furushige and Kwak to obtain the invention as specified in claim 4.

	Referring to Claim 5, the combination of Furushige in view of Kwak teaches the setting system according to claim 1 (See Furushige, Fig. 1, Firmware update system 10). 
Furushige fails to explicitly teach
wherein the image forming apparatus further displays a result of an installation of the acquired firmware.

However, Kwak teaches
wherein the image forming apparatus further displays a result of an installation of the acquired firmware (See Kwak, Fig. 2, Par. [0083], Based on the result of the confirmation operation, the control unit 250 controls the communication unit 210 to transmit the newest version of firmware, model information, firmware information and a set language of the display apparatus 200 of the catalogue to the display apparatus 100).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the image forming apparatus further displays a result of an installation of the acquired firmware.  The motivation for doing so would have been to allow a display apparatus allowing an application program to be diversified considering the model information, the firmware information, the (See Sect. [0005] of the Kwak reference).  Therefore, it would have been obvious to combine Furushige and Kwak to obtain the invention as specified in claim 5.

Referring to Claim 9, the combination of Furushige in view of Kwak teaches the setting system according to claim 1 (See Furushige, Fig. 1, Firmware update system 10).
Furushige fails to explicitly teach wherein the specified additional set to be installed in the image forming apparatus is an electronic manual.

However, Kwak teaches wherein the specified additional set to be installed in the image forming apparatus is an electronic manual (See Kwak, Electronic manual as a catalogue, Par. [0083], the control unit 250 confirms a profile of the display apparatus 200 corresponding to the authority information stored in the storage unit 240 to extract a catalogue of an application program previously determined depending on a GeoIP, model information, firmware information and a set language of the display apparatus 200, and confirms the newest version of the application program included in the catalogue.  Accordingly, the control unit 250 controls the communication unit 210 to transmit the newest version of the catalogue to the display apparatus 100.).

(See Sect. [0005] of the Kwak reference).  Therefore, it would have been obvious to combine Furushige and Kwak to obtain the invention as specified in claim 9.

	Referring to Claim 10, the combination of Furushige in view of Kwak teaches the setting system according to claim 1 (See Furushige, Fig. 1, Firmware update system 10).
Furushige fails to explicitly teach 
wherein the specified additional set to be installed in the image forming apparatus is software for implementing an option function.

However, Kwak teaches
wherein the specified additional set to be installed in the image forming apparatus is software for implementing an option function (See Kwak, Fig. 1, Comparison Unit 170, Par. [0022], [0058]-[0060], The control method further includes comparing information about an application program received in response to the message and information about an application program installed in the display apparatus, and performing an updating of the installed application program depending on a comparison result.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the specified additional set to be installed in the image forming apparatus is software for implementing an option function.  The motivation for doing so would have been to allow a display apparatus allowing an application program to be diversified considering the model information, the firmware information, the regional information, and the set language of the display apparatus is needed.  Also, a display apparatus that allows the installed application program to be easily updated is needed (See Sect. [0005] of the Kwak reference).  Therefore, it would have been obvious to combine Furushige and Kwak to obtain the invention as specified in claim 10.


Cited Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogura et al. (US PG. Pub. 2004/0148379 A1) discloses a remote management system for performing remote management of electronic apparatuses via a communication line and an intermediary apparatus by a managing apparatus is provided.  The managing apparatus includes a storage part storing first software for updating second software of each of the electronic apparatuses and a software transmitting part that transmits the first software to the intermediary apparatus.  The intermediary apparatus includes a storage part, a software writing part that writes the  
software thereof to be updated.  The electronic apparatuses each includes a non-volatile storage part storing the second software and a software updating part that updates the second software based on the first software received from the intermediary apparatus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl V. Dottin whose telephone number is (571)270-54715471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677